Citation Nr: 0732578	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-42 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1997 to June 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Veterans' Affairs Regional Office (VARO) in Seattle, 
Washington, that denied entitlement to the benefits sought.  

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record does not 
establish a causal connection between any current problems 
with the veteran's left wrist and active service.  

3.  The competent medical evidence of record does not 
establish that the veteran has a current disability 
associated with tuberculosis.

CONCLUSION OF LAW

1. Service connection for carpal tunnel syndrome of the left 
wrist is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  Service connection for tuberculosis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA).

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim for a compensable rating renders 
moot any question about a different disability rating and 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the complete notice was not provided to the 
appellant until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a January 2003 examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

Pertinent Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for organic diseases, such as 
tuberculosis, may additionally be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In order to be considered for service connection, a claimant 
must have a current disability. Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection. Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

In the absence of proof of a present disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability." Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection. Id.

Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

1.  Service connection for carpal tunnel syndrome of the left 
wrist. 

A review of military service records indicates that the 
veteran was evaluated in January of 2001 for a complaint of 
bilateral hand pain.  An assessment was made of questionable 
nerve impingement.  Post-service medical records show a 
diagnosis of carpal tunnel syndrome of the right wrist and 
service connection was granted by a rating decision dated in 
May of 2003.  A review of post-service military records does 
not indicate any treatment of the left wrist.
  
In January 2003 a VA examination of the veteran's right and 
left wrists was conducted.  X-Rays and physical examination 
of the wrists were essentially normal with no signs of 
swelling, deformity, or atrophy.  The veteran displayed full 
range of motion, and motor, sensory, and vascular exams were 
"totally intact."  The examiner did note that "[P]halen's 
sign causes him the reproduction of his burning pain in his 
wrist itself, but not radiating into the hands."  

An EMG nerve conduction study was ordered and it revealed 
evidence of median nerve entrapment consistent with carpal 
tunnel syndrome on the right wrist, but no evidence of median 
nerve entrapment on the left.  

A thorough review of pertinent medical records does not 
indicate that the veteran's left wrist has been diagnosed 
with carpal tunnel syndrome or any other disability.  
Examinations of the veteran's left wrist, including physical, 
x-ray, and EMG studies, were "essentially normal."  A 
review of  the record does not indicate that the veteran is 
receiving any treatment for the left wrist in the form of 
medication, therapy, or surgery.       

As stated above, in order to be considered for service 
connection, a claimant must have a current disability. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  
Without evidence of a current disability of the left wrist, 
service connection must be denied. 

2.  Service connection for tuberculosis.

A review of pertinent service medical records indicates that 
the veteran tested positive for tuberculosis in December of 
1998 while being examined prior to a temporary duty 
assignment.   Medical records do not indicate that the 
veteran was experiencing any symptoms of tuberculosis at the 
time of testing, and x-rays of the veteran's chest were 
normal.  As a precautionary measure the veteran received 
"prophylactic" treatment in the form of medication (INH) 
for six months after testing.   The remainder of the 
veteran's military medical records are without any indication 
of the presence of tuberculosis.  

A review of the veteran's post-service medical records 
indicates a January 2003 VA examination.   By history, the 
examiner noted that at no time did the veteran actually have 
clinical tuberculosis.  However, the veteran stated that he 
had been told that his tuberculosis prevented him from 
working in a medical career field.  The examiner advised 
"...this is just not correct."  

Regarding the diagnosis of tuberculosis, the examiner noted 
that "[T]here have not been any residual problems because of 
this."  The examiner indicated that the veteran "...was a PPD 
converter and did receive INH, and there are no residual 
problems from this."  Finally, an x-ray of the veteran's 
chest was conducted and was normal.   At no time was the 
veteran diagnosed with a pulmonary disorder.

In this case, there is no medical evidence to support the 
assertion that the veteran has a "current disability" as 
required to establish service connection.  In the absence of 
proof of a present disability there can be no valid claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the Board finds that there is a preponderance of 
evidence against a finding of service connection for 
tuberculosis. 


ORDER

Service connection for carpal tunnel of the left wrist is 
denied. 

Service connection for tuberculosis is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


